Citation Nr: 0619729	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 60 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from February 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which effected a reduction in 
the disability rating assigned for the appellant's service-
connected bilateral hearing loss, effective from December 1, 
2003.  Prior to that rating, the appellant had sought an 
increased evaluation for his bilateral hearing loss.  A 
notice of disagreement (NOD) as to the August 2003 rating was 
received by the RO in September 2003.  In the NOD, the 
appellant objected to the rating reduction and again alleged 
that his disability was worse than when he was receiving a 60 
percent evaluation.  In October 2003, the RO issued a 
statement of the case (SOC) where the issue was characterized 
as an increased rating.  A substantive appeal (VA Form 9) was 
received in that same month.                  

By a January 2005 decision, the Board remanded this case.  In 
the January 2005 remand decision, the Board characterized the 
issues on appeal as entitlement to restoration of a 60 
percent disability rating for bilateral hearing loss, and 
entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.  See Peyton v. 
Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  Following the January 2005 remand 
decision, the RO, in a November 2005 rating action, restored 
a 60 percent disability rating for the appellant's service-
connected bilateral hearing loss, effective from December 1, 
2003.  Therefore, the issue of entitlement to restoration of 
a 60 percent disability rating for bilateral hearing loss, is 
no longer before the Board.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c ) (2005).      




FINDINGS OF FACT

1.  On a VA audiometry examination in November 2005, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 80 decibels; his speech 
discrimination was 66 percent correct in the right ear (Level 
VII).

2.  On a VA audiometry examination in November 2005, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 103+ decibels; 
his speech discrimination was 24 percent correct in the left 
ear (Level XI).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for an increased rating 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  Prior to initial adjudication of the 
appellant's increased rating claim, a letter dated in April 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The appellant was also accorded 
VA examinations in February 2003 and November 2005.  
38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, by a January 2005 decision, the Board remanded this 
claim.  At that time, the Board noted that in June 2003, the 
appellant submitted a private medical statement from Andrew 
I. Dzul, M.D., of the Lakeshore Ear, Nose, and Throat Center, 
with an attached audiometric examination report, dated in 
June 2003.  The June 2003 audiometric examination report 
contained uninterpreted graphical representation of the 
appellant's auditory threshold testing results.  The Board 
indicated that upon remand, the RO was to obtain the private 
medical treatment records from Dr. Dzul and specifically 
request that Dr. Dzul provide a written interpretation with 
numerical results of the June 2003 audiological examination.  
Thus, as per the Board's January 2005 remand decision, the RO 
sent the appellant a letter, dated in February 2005, and 
requested that he provide a current Authorization and Consent 
to Release Information for Dr. Dzul, so that they could 
request that Dr. Dzul provide a written interpretation of the 
numerical results from the June 2003 audiological 
examination.  The evidence of record is negative for a 
response from the appellant.  The only written statement the 
RO received from the appellant following the Board's January 
2005 remand decision was in response to the December 2005 
supplemental statement of the case, after which the appellant 
submitted a statement and noted that he had stated his case 
completely and requested that his case be forwarded to the 
Board.  Thus, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


I.  Factual Background

By a May 1946 rating action, the RO granted the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss.  At that time, the RO assigned a noncompensable 
disability rating for the appellant's service-connected 
bilateral hearing loss, effective from October 11, 1945.  

In a September 1974 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss, from noncompensable to 10 percent 
disabling, effective from March 25, 1974.  

By a September 1978 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss, from 10 percent to 20 percent 
disabling, effective from March 30, 1978. 

In a July 1999 rating action, the RO increased the disability 
rating for the appellant's service-connected bilateral 
hearing loss, from 20 percent to 30 percent disabling, 
effective from May 24, 1999.      

By an August 2000 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss, from 30 percent to 40 percent 
disabling, effective from September 3, 1999.  

In a January 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss, from 40 percent to 60 percent 
disabling, effective from September 11, 2001.    

In February 2003, the appellant, through his representative, 
requested that his service-connected bilateral hearing loss 
be reevaluated for a higher rating.  In support of his 
increased rating claim, the appellant submitted a VA 
audiological examination report, dated in February 2003.  
According to the February 2003 VA audiological examination 
report, the appellant's audiological examination revealed 
that the appellant had pure tone air conduction threshold 
levels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz as follows: 65, 65, 75, 75, and 85 decibels, 
respectively, with a pure tone average of 75 decibels.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 90, 100, 95, 100, and 100+ 
decibels, with a pure tone average of 100+ decibels.  Speech 
discrimination percentages were 72 percent in the right ear 
and 28 percent in his left ear.  It was specifically noted 
that the Maryland CNC word list was used.  The examiner 
interpreted the results as showing moderate to profound 
sensorineural hearing loss in the right ear, and severe to 
profound mixed hearing loss in the left ear.  The examiner 
noted that the appellant was counseled about the continued 
use of hearing aids.     

In June 2003, the RO received a private medical statement 
from Dr. Dzul of the Lakeshore Ear, Nose, and Throat Center, 
dated in June 2003, with an attached audiometric examination 
report, also dated in June 2003.  In the statement, Dr. Dzul 
indicated that the appellant had been followed at the 
Lakeshore Ear, Nose, and Throat Center since 1999 for severe 
bilateral hearing loss.  According to Dr. Dzul, the 
appellant's audiograms showed a bilateral severe hearing 
loss.  Specifically, Dr. Dzul noted that upon a June 2003 
audiological evaluation, the appellant's right ear speech 
discrimination score was 64 percent, and his left ear speech 
discrimination score was 32 percent.  Dr. Dzul did not 
indicate the type of speech discrimination test used.  Dr. 
Dzul also reported that the appellant's average decibel loss 
in the right ear was approximately 75 decibels, and his 
average decibel loss in the left ear was approximately 100 
decibels.  The attached June 2003 audiometric examination 
report contained uninterpreted graphical representation of 
the appellant's auditory threshold testing results.  The 
results were interpreted as showing moderately severe to 
profound sensorineural hearing loss in the right ear, and 
severe to profound sensorineural hearing loss in the left 
ear.  

In November 2005, the appellant underwent a VA audiological 
evaluation.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 60, 70, 80, 80, and 90 decibels, respectively, with 
a pure tone average of 80 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 95, 95, 105, 105+, and 105+ decibels, with a pure 
tone average of 103+ decibels.  Speech discrimination 
percentages were 66 percent in the right ear and 24 percent 
in his left ear.  It was specifically noted that the Maryland 
CNC word list was used.  The examiner interpreted the results 
as showing moderate to severe sensorineural hearing loss in 
the right ear, and severe to profound sensorineural hearing 
loss in the left ear.




II.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables. 38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service- 
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The RO has assigned a 60 percent disability rating under 
Diagnostic Code 6100, effective from September 11, 2001, for 
the appellant's service-connected bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.  

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2005).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

In this case, the Board cannot apply the June 2003 audiology 
results obtained at a private facility because the 
audiological evaluation report does not include the necessary 
test findings to allow for evaluation of the appellant's 
hearing loss under applicable VA rating criteria outlined 
above.  In this regard, upon a review of the June 2003 
private audiological evaluation report, although it was noted 
that the audiological testing results showed moderately 
severe to profound sensorineural hearing loss in the right 
ear, and severe to profound sensorineural hearing loss in the 
left ear, the report did not contain specific pure tone 
threshold results for each ear at the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz, with an average pure tone 
threshold result for each ear.  In addition, while speech 
discrimination percentages were recorded, the examiner did 
not indicate the type of speech discrimination test used.  As 
indicated above, 38 C.F.R. § 4.85(a) requires that the 
Maryland CNC list be used in calculating hearing impairment 
for VA purposes.  Accordingly, the June 2003 private 
audiological evaluation report cannot be used for rating 
purposes.

Nevertheless, the February 2003 and November 2005 VA 
audiological examination reports, contain numerical 
interpretations of the auditory thresholds for the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 hertz, and 
explicitly indicated use of the Maryland CNC Test for speech 
recognition.  In this regard, the audiological findings from 
the appellant's February 2003 VA audiometric examination 
translate into Level VI hearing loss for the right ear and 
Level XI hearing loss in the left ear.  See 38 C.F.R. § 4.85.  
Pursuant to these findings, a 50 percent disability 
evaluation is appropriate.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

As previously stated, the rating criteria provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  Upon a review of the 
appellant's February 2003 VA audiological examination report, 
the pure tone threshold in each of the four specified 
frequencies was greater than 55 in both ears.  Thus, the 
appellant is entitled to consideration under 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment in both ears.  
Accordingly, when the February 2003 VA audiological 
examination results for both ears are applied to Table VIA, a 
VI designation results for the right ear, and a XI 
designation results for the left ear; again yielding a 50 
percent evaluation.

Turning next to the appellant's most recent audiological 
findings from the November 2005 VA audiological examination, 
the Board notes that the November 2005 audiological findings 
translate into Level VII hearing loss for the right ear and 
Level XI hearing loss in the left ear.  See 38 C.F.R. § 4.85.  
Pursuant to these findings, a 60 percent disability 
evaluation is appropriate.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Upon a review of the appellant's November 2005 VA 
audiological examination report, the pure tone threshold in 
each of the four specified frequencies was greater than 55 in 
both ears.  Thus, the appellant is entitled to consideration 
under 38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment in both ears.  Accordingly, when the November 2005 
VA audiological examination results for both ears are applied 
to Table VIA, a VII designation results for the right ear, 
and a XI designation results for the left ear; again yielding 
a 60 percent evaluation.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the most current audiometric 
findings in November 2005, the 60 percent evaluation in 
effect for the appellant's service-connected bilateral 
hearing loss is appropriate, and entitlement to an evaluation 
in excess of 60 percent is not warranted. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


